      Case 1:18-cv-03994-ALC-KHP Document 60 Filed 09/29/20 Page 1 of 2



                                                                                        09/29/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE H. MASSEY,
                                                              18-CV-3994 (ALC) (KHP)
            Plaintiff,
                                                             ORDER RESCHEDULING
-against-                                                   TELEPHONE CONFERENCE

CAPTAIN MORGAN, Shield # 279,

            Defendant.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       The status conference scheduled for today, September 29, 2020 is hereby adjourned

given Defense counsel’s ex parte representation to the court regarding an emergency situation

at the prison in which Plaintiff is currently incarcerated. That status conference is hereby

rescheduled for Monday, October 26, 2020 at 2:00 p.m.

       Counsel for Defendant is directed to telephone chambers at Judge Parker’s AT&T

Conference Line with the Plaintiff on the line, at the time and date of the conference. Please

dial (866) 434-5269, Access Code: 4858267.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff at following address:

Tyrone Massey
Mid-Hudson Forensic Psychiatric Center
2834 Route 17M
New Hampton, NY 10958-0158
      Case 1:18-cv-03994-ALC-KHP Document 60 Filed 09/29/20 Page 2 of 2




SO ORDERED.


Dated: New York, New York
       September 29, 2020          ________________________________
                                   KATHARINE H. PARKER
                                   United States Magistrate Judge




                                     2
